Citation Nr: 1734744	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  16-46 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence was received to reopen a claim for service connection for a back disorder, first lumbar vertebrae compression fracture and spinal cord compression at the second lumbar segment with paralysis of both lower extremities and bowel and bladder dysfunction, and if so, whether service connection for that disability is warranted.


REPRESENTATION

Appellant represented by:	Matthew I. Wilcut, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 through March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's testimony and additional arguments from the Veteran's representative were received during a June 2017 Board hearing.  A transcript of that testimony is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's petition to reopen his claim for service connection for a back disorder, first lumbar vertebrae compression fracture and spinal cord compression at the second lumbar segment with paralysis of both lower extremities and bowel and bladder dysfunction, was denied in an April 2003 decision; the Veteran did not appeal that decision; and, no new and material evidence was received within one year from that decision.

2.  The Veteran's current petition to reopen his claim for service connection for vertigo was received in July 2015.

3.  The evidence associated with the claim file since the April 2003 decision, when considered with the evidence previously of record, relates to the previously disputed question of whether the Veteran's claimed disorders were the result of willful misconduct.

4.  The Veteran's back disorder, first lumbar vertebrae compression fracture and spinal cord compression at the second lumbar segment with paralysis of both lower extremities and bowel and bladder dysfunction, were the result of willful misconduct.


CONCLUSIONS OF LAW

1.  The April 2003 decision that denied service connection for a back disorder, first lumbar vertebrae compression fracture and spinal cord compression at the second lumbar segment with paralysis of both lower extremities and bowel and bladder dysfunction, is final.  38 U.S.C.A. § 7105 (b), (c) (West 2014); 38 C.F.R. §§ 3.160 (d), 20.201, 20.302, 20.1103 (2016).

2. The additional evidence associated with the record since the April 2003 decision is new and material, and the Veteran's claim for service connection for a back disorder, first lumbar vertebrae compression fracture and spinal cord compression at the second lumbar segment with paralysis of both lower extremities and bowel and bladder dysfunction is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for a back disorder, first lumbar vertebrae compression fracture and spinal cord compression at the second lumbar segment with paralysis of both lower extremities and bowel and bladder dysfunction are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, VA's duty to notify was satisfied by a letter that was mailed to the Veteran in October 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the Veteran by obtaining all relevant treatment records and evidence identified by the Veteran.  Those records have been associated with the claims file.  The facts and evidence in the record do not warrant that the Veteran be afforded a VA examination of his claimed disorders at this time.

As VA's duties to notify and assist the Veteran are discharged appropriately, the Board will address the merits of the claim.

II.  Reopening Claims

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156 (a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for a back disorder, first lumbar vertebrae compression fracture and spinal cord compression at the second lumbar segment with paralysis of both lower extremities and bowel and bladder dysfunction was denied in a July 1961 rating decision on the basis that the evidence available at that time showed that the Veteran's claimed disorders resulted from willful misconduct.  The Veteran did not appeal that decision and also did not provide any new and material evidence within one year of the RO's adverse decision.  Accordingly, the July 1961 denial became final.  38 U.S.C.A. § 7105 (c).

Since that time, the Veteran has filed multiple petitions that have sought to reopen his claim.  The Veteran's most recent petition, which was received in April 2003, was denied in a decision also issued in April 2003.  The Veteran also did not appeal that decision.  As such, the April 2003 denial of the Veteran's petition to reopen is also final.  38 U.S.C.A. § 7105 (c).

The Veteran's pending petition to reopen his claim was received in July 2015.  That petition was also denied in an October 2015 rating decision on the continuing basis that the newly received evidence still showed that the Veteran's claimed disorders were the result of willful misconduct.  The Veteran has perfected a timely appeal and asserts that his claim should be reopened and considered on the merits.

At the time of the final April 2003 denial, the evidentiary record consisted essentially of the Veteran's claim submissions and a partial set of the Veteran's service treatment and service personnel records.  In his claim submissions, the Veteran asserts entitlement to service connection for injuries sustained in his spine and lower extremities and for associated neurological deficits which were sustained in an August 1960 in-service fall from the roof of his barracks.  The Veteran asserts that he had been on the roof earlier in the day to sunbathe and had gone back onto the roof in the evening to retrieve his blanket when he fell.  In his January 1970 notice of disagreement and March 1970 substantive appeal, the Veteran denies that he was inebriated or "staggering drunk" when he fell.  In a February 2002 statement, however, he acknowledges that he did have "a few drinks" at the club and was engaged in a physical altercation with two other servicemen earlier in the evening, shortly before his fall.

The partial service department records that were of record at that time included a January 1961 Medical Board report that notes that the Veteran sustained a compression fracture of the L1 vertebra, fractures of both tibias, undisplaced fracture of the left medial malleolus, and a myelopathy (paralysis of both lower extremities) in the aforementioned fall.  Also included were documents from the investigatory file for the Veteran's fall.  Those records included numerous sworn and signed eyewitness statements who had interacted with the Veteran on the evening of his fall, or, who had witnessed the fall.  The investigatory file also included the final written factual findings and determination of the investigator, R.L.L.  In it, R.L.L. concluded that the Veteran was grossly negligent in climbing to the roof of his barracks at night, after excessive drinking, while winds were blowing at 14 knots.  Based on those facts, R.L.L. concluded, the Veteran's injuries were not sustained in the line of duty and were due to his own misconduct.  Notably, the record at that time also included an April 2003 statement from R.L.L. in which he states that he believes in retrospect that his investigation was incomplete and based upon factual assumptions that were not backed up by proof.  In that regard, he states that he can now not be sure that the Veteran was inebriated or that the wind on the roof of the barracks was blowing at 14 knots.  Also, he states, he learned later in his service that servicemen routinely went onto the roof to sunbathe or smoke.

Evidence associated with the record since the April 2003 denial includes additional service department records which include August 1960 Naval Hospital records from the Veteran's initial admission, treatment, and hospitalization following his fall.  Those records also include a copy of a February 1961 written statement that was signed and provided by the Veteran, presumably in connection with the investigation of his fall.  Additionally, the newly associated records include a February 1961 Physical Evaluation Board report which suggests the finding that the Veteran's disability was not due to intentional misconduct or willful neglect on the part of the Veteran, and, a February 1961 operative report from a bone graft surgery which also states that the Veteran's injuries were sustained in the line of duty.  During the June 2017 Board hearing and in written arguments, the Veteran's attorney argues that previous VA findings that the Veteran's disorders were caused by willful misconduct are based upon an incomplete review of the service department records and are therefore erroneous.

Upon careful review and consideration of the record, the Board concludes that the additional service department records and arguments added to the record since the final April 2003 denial raises the possibility that the Veteran's claimed disorders resulted from injuries sustained in the line of his duty and did not result from willful misconduct.  Accordingly, new and material evidence concerning the Veteran's claim for service connection has been received.  Hence, the Veteran's claim is reopened and will next be addressed by the Board on a de novo basis.

III.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may not be granted for disabilities that are incurred as a result of or are aggravated by the Veteran's own willful misconduct.  38 C.F.R. § 3.301 (c)(2) (2016).  Willful misconduct is an act involving conscious, deliberate, or intentional wrongdoing with knowledge of or wanton and reckless disregard for the probable consequences.  38 C.F.R. § 3.1 (n).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1 (n)(2), (3) (2016).

The simple drinking of an alcoholic beverage is not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. 38 C.F.R. § 3.301 (c)(2).

The VA Adjudication Procedure Manual, M21-1, provides additional guidance with regard to willful misconduct determinations and alcohol consumption.  A person is held responsible for disabling injuries or death that resulted directly and immediately from indulgence in alcohol on an individual occasion.  Willful misconduct in cases involving alcohol consumption is the willingness to achieve a drunken state and, while in this condition, to undertake tasks for which the person is unqualified, physically and mentally, because of the resulting intoxication.  Determinations of willful misconduct in such instances depend on the facts found.  The manual admonishes claim reviewers to exercise care to guard against findings of willful misconduct on the basis of inconclusive evidence.  An adverse determination requires that there must be excessive indulgence as the proximate cause of the disability or death in question.  See VBA Manual M21-1, III.v.1.D.2.a.&b.

In determining willful misconduct, the M21-1 also indicates that laboratory tests bearing on the issue of alcoholic intoxication together with all other facts and circumstances should be considered.  A table was developed by the National Safety Council (NSC) in 1938.  In 1960, Blood Alcohol Concentration (BAC) for "under the influence" was reduced from .15 to .10, and then reduced again to .08 in 2004.  Under 23 U.S.C.A. § 163, BAC of .08 is a per se a violation of driving while intoxicated.  By July of 2005, all states, Washington D.C., and Puerto Rico had adopted BAC of .08 as the legal level of intoxication.  If an individual's BAC is .08 or more, a presumption is established that the person was under the influence of intoxicating liquor.  See M21-1, III.v.1.D.2.c.

The Board notes, the element of knowledge of or wanton or reckless disregard of the probable consequences must be specifically addressed in a finding of willful misconduct.  Myore v. Brown, 9 Vet. App. 498, 503-04 (1996).

Mindful of the foregoing, the Board concludes that the assembled evidence does show conclusively that the Veteran was likely intoxicated at the time of his fall during service in August 1960.  Hence, the Veteran's claimed back disorder and associated neurological and orthopedic deficits, which were sustained in the fall, resulted from the Veteran's willful misconduct.

Although the Veteran disputes in previous claim submissions that he was intoxicated at the time of his fall, he does acknowledge in a February 2002 statement that he had a few drinks and had been asked to leave the club shortly before his fall.  In a February 1961 statement, which was given by the Veteran at a time that was essentially contemporaneous to his fall, he acknowledged that he had "some beers" earlier in the day and then returned to the club in the evening at approximately 2200.  The Veteran does not report in his statement whether he had more drinks at the club that evening.  Multiple signed and sworn statements given by eyewitnesses in August 1960, however, attest that the Veteran had several beers over a short period that evening and exhibited drunken behavior that included staggering, moving about the club from table to table, speaking and swearing loudly, and generally making a scene.  In one statement, a serviceman estimates that the Veteran had consumed 10 to 15 beers that evening and appeared to be "drunk and kept on drinking."  Those statements recall that the Veteran was asked to leave the club to get fresh air and to become sober before returning, and then, was asked to leave the club for the night later in the evening.  A statement prepared by the investigator, R.L.L., records that the Veteran stated to him that he had been drinking too much to remember anything that may have happened that evening.  Indeed, an official investigation report prepared by R.L.L. retraces the chronology of the evening of the Veteran's fall, and establishes that the Veteran's fall occurred within approximately 25 minutes from the time that the Veteran was expelled from the club for exhibiting drunken behavior.  Notably, August 1960 Naval Hospital records from the initial admission, examination, and treatment of the Veteran note expressly that the Veteran was in an intoxicated condition and that a neurological examination could not be conducted because the Veteran was intoxicated and uncooperative.

Notably, in an April 2003 statement, R.L.L. expresses some regret at his handling of his investigation of the Veteran's fall.  In that regard, he explains that it was his first investigation and that in retrospect, his investigation was incomplete.  He states that his conclusion that the Veteran was inebriated was based on assumptions without proof.  He does not elaborate, however, as to what additional proof he felt was necessary.  The Board is unclear as to why R.L.L. is regretful of the findings from his August 1960 investigation.  In that regard, his conclusions are supported amply by the aforementioned signed and sworn eyewitness statements, and also, by notations made in the initial hospital treatment records.

The Veteran's attorney has also argued that VA has previously ignored an August 1960 statement from the Veteran's commanding officer, who urged that the Veteran be determined as having been in the line of his duty at the time of his injury.  Also, the Veteran's attorney points to a February 1961 Physical Evaluation Board report which recommends also that the Veteran's disability was not due to his intentional misconduct or willful neglect.  The Board notes also that a February 1961 operative report from the Veteran's bone graft surgery notes that the Veteran's injuries were sustained in the line of his duty and were not the result of his misconduct.

Although the evidence pointed out by the Veteran's attorney is probative of the issue on appeal, the Board is not bound by the recommendations of the Veteran's commanding officer, the Physical Evaluation Board, or by the notation in the operative report.  Indeed, the Board is inclined to assign less probative weight to those recommendations than the other evidence in the record.  To that end, neither the Veteran's commanding officer nor the Physical Evaluation Board offered any explanation as to why they believed that the Veteran was operating within the line of his duty when he fell from the roof of his barracks, nor do they point to any facts or evidence that support their recommendations or contradict the finding that the Veteran was inebriated.  Similarly, no such explanation is given in the operative report.  In the absence of such discussion and given the contrary evidence in the record, the Board finds that the evidence pointed out by the Veteran's attorney is entitled less probative weight than the other evidence in the record.

The Board finds that the Veteran was likely inebriated at the time of his August 1960 fall, and hence, the injuries sustained by him in that fall are the result of willful misconduct.  Accordingly, the Veteran is not entitled to service connection for a back disorder, first lumbar vertebrae compression fracture and spinal cord compression at the second lumbar segment with paralysis of both lower extremities and bowel and bladder dysfunction.


ORDER

New and material evidence was received and the Veteran's claim for service connection for a back disorder, first lumbar vertebrae compression fracture and spinal cord compression at the second lumbar segment with paralysis of both lower extremities and bowel and bladder dysfunction, is reopened.

Service connection for a back disorder, first lumbar vertebrae compression fracture and spinal cord compression at the second lumbar segment with paralysis of both lower extremities and bowel and bladder dysfunction, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


